                        2:19-mj-07099-EIL # 4                 Page 1 of 2                                                          E-FILED
                                                                                                       Tuesday, 23 July, 2019 10:11:25 AM
                                                                                                            Clerk, U.S. District Court, ILCD
 AO 93 (Rev. 11113) Seaieh and Seizure Wamllit



                                            UNITED STATES DISTRICT-COURT
                                                                        for the
                                                              Central District of Illinois

                   In the Matter of the Search of                         )
              (Briefly describe the property to be searched               )
               or identify the person by name and address)                )       Case No.    19-MJ-7D..9,g
          The entire premises of610 E. Kerr Ave, Apt. 105,                )
       Urbana, IL 61802, more particularly described on Att. A.           )
                                                                          )

                                                 SEARCH AND SElZURE WARRANT
 To:       Any authorized law enfor~ement officer
            An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                           Central  District of             Illinois
 (identify the person or describe the property to be searched and give its location):
       The entire premises of610 E. Kerr Ave. Apt. 105, Urbana, IL 61802, more particularly described on Att. A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identijj, the person or describe the property to be seized):
       See attached affidavit of SA Joel C. Smith, FBI




          ,XOU ARE COMMANDED to execute this warrant on or before
       ,e(in the daytime 6:00 a.m. to 10:00 p.m.
                                                                              s'         f   /z-/ /,     (not to exceed /4 days)
                                                 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premise~, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warri:Ult, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                    Eric I. Long, Magistrate Judge
                                                                                                (United States Magistrate Judge)
     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 ( except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (cheak the appropriate box)
     0 for _ _ days (not to exceed 30)           •
                                               until, the facts justifying, the later speci:fic_date of
                                                                                   s/Eric I. Long
Date and time issued:            05/15/2019 .•    /.'S ,r ~   n..
                                                                                                       l:fudge 's signature

City and state:             Urbana, IL                                                         Eric I. Long, Magistrate Judge
                                                                                                      Printed name and title
                            2:19-mj-07099-EIL # 4               Page 2 of 2


AO 93 (Rev. 11 /13) Search and Seizure Warrant (Page 2)


                                                                     Return
Case No.:                                 Date and time warrant executed:             Copy of warrant and inventory left with:
   19-MJ-7099                              05/17/2019 6:08 am                         Left at residence
Inventory made in the presence of:
    SA Brian P. Schenkelberg
Inventory of the property taken and name of any person(s) seized:

   1) Silver iPad, Serial Number GQ8XC2KBJF8J
   2) Silver iPad, Serial Number DMPRJE4UGXPX
   3) Personal Plan Document, (4) Total Pages




                                                                  Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

                                                                                                    /
                                                                              s/Justin Tennyson
Date:             05/17/2019
                                                                                  /          Executing o.U,Cer 's signature

                                                                                      Justin Tennyson, Special Agent, FBI
                                                                                                Printed name and title
